


HEALTH NET, INC.

$400,000,000

83/8% Senior Notes due 2011

PURCHASE AGREEMENT

April 9, 2001

JPMORGAN, a division of
CHASE SECURITIES INC.
BANC OF AMERICA SECURITIES LLC
FLEET SECURITIES, INC.
MIZUHO INTERNATIONAL PLC
SALOMON SMITH BARNEY INC.
SCOTIA CAPITAL (USA) INC.
c/o Chase Securities Inc.
270 Park Avenue, 4th floor
New York, New York 10017

Ladies and Gentlemen:

    Health Net, Inc., a Delaware corporation (the "Company"), proposes to issue
and sell $400,000,000 aggregate principal amount of its 83/8% Senior Notes due
2011 (the "Securities"). The Securities will be issued pursuant to an Indenture
to be dated as of April 12, 2001 (the "Indenture") between the Company and U.S.
Bank Trust National Association, as trustee (the "Trustee"). The Company hereby
confirms its agreement with JPMorgan, a division of Chase Securities Inc.
("JPMorgan"), Banc of America Securities LLC, Fleet Securities, Inc., Mizuho
International plc, Salomon Smith Barney Inc. and Scotia Capital (USA), Inc.
(together with JPMorgan, the "Initial Purchasers") concerning the purchase of
the Securities from the Company by the several Initial Purchasers.

    The Securities will be offered and sold to the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the "Securities
Act"), in reliance upon an exemption therefrom. The Company has prepared a
preliminary offering memorandum dated March 30, 2001 (including the documents
filed under the Securities Exchange Act of 1934, as amended (the "Exchange Act")
and incorporated by reference therein, the "Preliminary Offering Memorandum")
and will prepare an offering memorandum dated the date hereof (including the
documents filed under the Exchange Act and incorporated by reference therein,
the "Offering Memorandum") setting forth information concerning the Company and
the Securities. Copies of the Preliminary Offering Memorandum have been, and
copies of the Offering Memorandum will be, delivered by the Company to the
Initial Purchasers pursuant to the terms of this Agreement. Any references
herein to the Preliminary Offering Memorandum and the Offering Memorandum shall
be deemed to include all amendments and supplements thereto, unless otherwise
noted. The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in
accordance with Section 2.

    Holders of the Securities (including the Initial Purchasers and their direct
and indirect transferees) will be entitled to the benefits of an Exchange and
Registration Rights Agreement, substantially in the form attached hereto as
Annex A (the "Registration Rights Agreement"), pursuant to which the Company
will agree to file with the Securities and Exchange Commission (the
"Commission") a registration statement under the Securities Act (the "Exchange
Offer Registration Statement") registering an issue of senior notes of the
Company (the "Exchange Securities") which are identical in all material respects
to the Securities (except that the Exchange Securities will not contain terms
with respect to transfer restrictions) and, under certain circumstances, a shelf
registration statement pursuant to Rule 415 under the Securities Act (the "Shelf
Registration Statement").

    Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Offering Memorandum.

--------------------------------------------------------------------------------

    1.  Representations, Warranties and Agreements of the Company.  The Company
represents and warrants to, and agrees with, the several Initial Purchasers on
and as of the date hereof and the Closing Date (as defined in Section 3) that:

    (a) Each of the Preliminary Offering Memorandum and the Offering Memorandum,
as of its respective date, did not, and on the Closing Date the Offering
Memorandum will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that the Company makes no representation or
warranty as to information contained in or omitted from the Preliminary Offering
Memorandum or the Offering Memorandum in reliance upon and in conformity with
written information relating to the Initial Purchasers furnished to the Company
by or on behalf of any Initial Purchaser specifically for use therein as
specified in Section 16 hereof (the "Initial Purchasers' Information").

    (b) The documents incorporated by reference in the Preliminary Offering
Memorandum and the Offering Memorandum (the "Exchange Act Reports"), when they
were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements in the Offering Memorandum, in light of the circumstances under which
they were made, not misleading, and any further documents so filed and
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
rules and regulations of the Commission thereunder and shall not contain an
untrue statement of a material fact or omit to a state a material fact necessary
to make the statements in the Offering Memorandum, in light of the circumstances
under which they were made, not misleading.

    (c) Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 2 and their compliance with the
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement and the Offering Memorandum, to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the "Trust Indenture Act").

    (d) Except as identified on Schedule 2 hereto, the Company and each of its
subsidiaries which is a "significant subsidiary" within the meaning of
Regulation S-X under the Securities Act have been duly incorporated and are
validly existing corporations in good standing under the laws of their
respective jurisdictions of incorporation, are duly qualified to do business and
are in good standing as foreign corporations in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the failure to so qualify or
have such power or authority could not, singularly or in the aggregate,
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations or business of the Company and
its subsidiaries taken as a whole (a "Material Adverse Effect").

    (e) The Company has an authorized capitalization as set forth in the
Offering Memorandum under the heading "Capitalization"; all of the outstanding
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable; and the capital stock of the
Company conforms in all material respects to the description thereof contained
in the Offering Memorandum. All of the outstanding shares of capital stock of
each subsidiary of the

2

--------------------------------------------------------------------------------

Company have been duly authorized and validly issued, are fully paid and
non-assessable and, except with respect to the subsidiaries identified on
Schedule 3 hereto, are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction upon
voting or transfer or any other claim of any third party.

    (f)  The Company has the requisite corporate power and authority to execute
and deliver this Agreement, the Indenture, the Registration Rights Agreement and
the Securities (collectively, the "Transaction Documents") and to perform its
obligations hereunder and thereunder; and all corporate action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby have been duly and validly taken.

    (g) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and legally binding agreement of the Company,
except that rights to indemnification and contribution may be limited by public
policy considerations or law.

    (h) The Registration Rights Agreement has been duly authorized by the
Company and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally and by general equitable principles (whether considered in a
proceeding in equity or at law) and except that rights to indemnification and
contribution may be limited by public policy considerations or law.

    (i)  The Indenture has been duly authorized by the Company and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, except to the
extent that such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors' rights generally and by general
equitable principles (whether considered in a proceeding in equity or at law).

    (j)  On the Closing Date, the Indenture will conform in all material
respects to the requirements of the Trust Indenture Act and the rules and
regulations of the Commission applicable to an indenture which is qualified
thereunder.

    (k) The Securities have been duly authorized by the Company for issuance and
sale to the Initial Purchasers pursuant to this Agreement and, when duly
executed, authenticated, issued and delivered as provided in the Indenture
(assuming the Indenture is the valid and legally binding obligation of the
Trustee and due authentication of the Securities by the Trustee) and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors' rights generally and by
general equitable principles (whether considered in a proceeding in equity or at
law).

    (l)  The Exchange Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and the Registration Rights Agreement (assuming the Indenture is the
valid and legally binding obligation of the Trustee) will constitute a valid and
legally binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium

3

--------------------------------------------------------------------------------

and other similar laws affecting creditors' rights generally and by general
equitable principles (whether considered in a proceeding in equity or at law).

    (m) Each Transaction Document conforms in all material respects to the
description thereof contained in the Offering Memorandum.

    (n) The execution, delivery and performance by the Company of each of the
Transaction Documents, the issuance, authentication, sale and delivery of the
Securities and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any material indenture,
mortgage, deed of trust, loan agreement or other material agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, nor
will such actions result in any violation of the provisions of (A) the charter
or by-laws (or any other comparable organizational documents) of the Company or
any of its subsidiaries or (B) any statute or any judgment, order, decree, rule
or regulation of any court or arbitrator or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except with respect to the Company's subsidiaries in the
case of clause (B) such violations which could not reasonably be expected to
have a Material Adverse Effect; and no consent, approval, authorization or order
of, or filing or registration with, any such court or arbitrator or governmental
agency or body under any such statute, judgment, order, decree, rule or
regulation is required for the execution, delivery and performance by the
Company of each of the Transaction Documents, the issuance, authentication, sale
and delivery of the Securities and compliance by the Company with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents, except for such consents, approvals, authorizations, filings,
registrations or qualifications (i) which shall have been obtained or made prior
to the Closing Date and (ii) in the case of the Registration Rights Agreement,
as may be required to be obtained or made under the Securities Act and
applicable state securities laws.

    (o) Deloitte & Touche LLP are independent certified public accountants with
respect to the Company and its subsidiaries within the meaning of Rule 101 of
the Code of Professional Conduct of the American Institute of Certified Public
Accountants ("AICPA") and its interpretations and rulings thereunder. The
historical financial statements (including the related notes and supporting
schedules) contained or incorporated by reference in the Offering Memorandum
comply as to form in all material respects with the applicable requirements
under the Securities Act and the Exchange Act (except that certain supporting
schedules are omitted); such financial statements have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods covered thereby and fairly present the financial position
of the entities purported to be covered thereby at the respective dates
indicated and the results of their operations and their cash flows for the
respective periods indicated; and the financial information contained or
incorporated by reference in the Offering Memorandum is derived from the
accounting records of the Company and its subsidiaries and fairly present the
information purported to be shown thereby. The pro forma financial information
contained in the Offering Memorandum has been prepared on a basis consistent
with the historical financial statements contained in the Offering Memorandum
(except for the pro forma adjustments specified therein), includes all material
adjustments to the historical financial information required by Rule 11-02 of
Regulation S-X under the Securities Act and the Exchange Act to reflect the
transactions described in the Offering Memorandum, gives effect to assumptions
made on a reasonable basis and fairly presents the historical and proposed
transactions contemplated by the Offering

4

--------------------------------------------------------------------------------

Memorandum and the Transaction Documents. The other historical financial and
statistical information and data included in the Offering Memorandum subject to
the explanation of such data as set forth therein are, in all material respects,
fairly presented.

    (p) Except as disclosed in the Offering Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property or assets of the Company or any of its
subsidiaries is the subject which, singularly or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, could reasonably be
expected to have a Material Adverse Effect, and to the best knowledge of the
Company, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

    (q) No action has been taken and no statute, rule, regulation or order has
been enacted, adopted or issued by any governmental agency or body (other than
"Blue Sky" laws, regulations or orders) that prevents the issuance of the
Securities or suspends the sale of the Securities in any jurisdiction; no
injunction, restraining order or order of any nature by any federal or state
court of competent jurisdiction has been issued with respect to the Company or
any of its subsidiaries which would prevent or suspend the issuance or sale of
the Securities or the use of the Preliminary Offering Memorandum or the Offering
Memorandum in any jurisdiction; no action, suit or proceeding is pending against
or, to the best knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries before any court or arbitrator or any
governmental agency, body or official, domestic or foreign, which could
reasonably be expected to interfere with or adversely affect the issuance of the
Securities, the transactions contemplated by the Transaction Documents in any
material respect or question the enforceability of the Securities or the
Exchange Securities; and the Company has complied with any and all requests by
any securities authority in any jurisdiction for additional information to be
included in the Preliminary Offering Memorandum and the Offering Memorandum.

    (r) Neither the Company nor any of its subsidiaries is (i) in violation of
its charter or by-laws (or other comparable organizational documents), (ii) in
default and no event has occurred which, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which it is a party or by
which it is bound or to which any of its property or assets is subject or
(iii) in violation in any respect of any law, ordinance, governmental rule,
regulation or court decree to which it or its property or assets may be subject,
except in the case of (ii) and (iii) for such defaults or violations which could
not, singularly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

    (s) The Company and each of its subsidiaries possess all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate federal, state or foreign
regulatory agencies or bodies as are necessary for the ownership of their
respective properties or the conduct of their respective businesses as described
in the Offering Memorandum, except where the failure to possess or make the same
could not, singularly or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and neither the Company nor any of its subsidiaries has
received notification of any revocation or modification of any such license,
certificate, authorization or permit or has any reason to believe that any such
license, certificate, authorization or permit will not be renewed in the
ordinary course, except where the revocation or modification of any such
license, certificate, authorization or permit, or the failure to renew any such
license, certificate, authorization or permit could not, singularly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

    (t)  The Company and each of its subsidiaries have filed all necessary
federal, state, local and foreign income and franchise tax returns required to
be filed through the date hereof and have

5

--------------------------------------------------------------------------------

paid all taxes due thereon except for taxes being contested in good faith for
which adequate reserves have been provided, and no tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had
(nor does the Company or any of its subsidiaries have any knowledge of any tax
deficiency which, if determined adversely to the Company or any of its
subsidiaries, could reasonably be expected to have) a Material Adverse Effect.

    (u) All reinsurance treaties and arrangements to which any subsidiary of the
Company engaged in the business of insurance (an "Insurance Subsidiary") is
party are in full force and effect and no Insurance Subsidiary is in violation
of or in default in the performance, observance or fulfillment of, any
obligation, agreement, covenant or condition contained therein, which violation
or default could reasonably be expected, singularly or in the aggregate, to have
a Material Adverse Effect; no Insurance Subsidiary has received any notice from
any of the other parties to such treaties, contracts or agreements that such
other party intends not to perform such treaty and, to the best knowledge of the
Company, the Company and Insurance Subsidiaries have no reason to believe that
any of the other parties to such treaties or arrangements will be unable to
perform such treaty or arrangement except to the extent adequately and properly
reserved for in the consolidated financial statements of the Company included in
the Offering Memorandum or except where such non-performance could not
reasonably be expected to have a Material Adverse Effect. No insurance
regulatory authority has required that the Company made a capital contribution
to a subsidiary which requirement will not have been satisfied as of the Closing
Date.

    (v) The Company is not an "investment company" or a company "controlled by"
an investment company within the meaning of the Investment Company Act of 1940,
as amended (the "Investment Company Act"), and the rules and regulations of the
Commission thereunder.

    (w) The Company and each of its subsidiaries own or possess adequate rights
to use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses; and the conduct of their respective
businesses will not conflict with, and the Company and its subsidiaries have not
received any notice of any claim of conflict with, any such rights of others,
except as could not reasonably be expected to have a Material Adverse Effect.

    (x) The Company and each of its subsidiaries have good and marketable title
in fee simple to, or have valid rights to lease or otherwise use, all items of
real and personal property which are material to the business of the Company and
its subsidiaries, in each case free and clear of all liens, encumbrances, claims
and defects and imperfections of title except such as do not materially
interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries or could not reasonably be expected to have a
Material Adverse Effect.

    (y) No "prohibited transaction" (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder ("ERISA"), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the "Code")) or
"accumulated funding deficiency" (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the 30-day notice requirement under Section 4043 of ERISA has been
waived) has occurred with respect to any employee benefit plan of the Company or
any of its subsidiaries which could reasonably be expected to have a Material
Adverse Effect; each such employee benefit plan is in compliance with applicable
law, including ERISA and the Code, except where such non-compliance could not
reasonably be expected to have a Material Adverse Effect; the Company and each
of its subsidiaries have not incurred and do not expect to incur liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
pension plan for which the

6

--------------------------------------------------------------------------------

Company or any of its subsidiaries would have any liability; and each such
pension plan that is intended to be qualified under Section 401(a) of the Code
is so qualified in all material respects.

    (z) No labor disturbance by or dispute with the employees of the Company or
any of its subsidiaries exists or, to the best knowledge of the Company is
contemplated or threatened that, singularly or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

    (aa) There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission or other release of any kind of toxic
or other wastes or other hazardous substances by, due to or caused by the
Company or any of its subsidiaries (or, to the best knowledge of the Company,
any other entity (including any predecessor) for whose acts or omissions the
Company or any of its subsidiaries is or could reasonably be expected to be
liable) upon any of the property now or previously owned or leased by the
Company or any of its subsidiaries, or upon any other property, in violation of
any statute or any ordinance, rule, regulation, order, judgment, decree or
permit or which would, under any statute or any ordinance, rule (including rule
of common law), regulation, order, judgment, decree or permit, give rise to any
liability, except for any violation or liability that could not reasonably be
expected to have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and there has been no disposal,
discharge, emission or other release of any kind onto such property or into the
environment surrounding such property of any toxic or other wastes or other
hazardous substances with respect to which the Company or any of its
subsidiaries has any knowledge, except for any such disposal, discharge,
emission or other release of any kind which could not reasonably be expected to
have, singularly or in the aggregate with all such discharges and other
releases, a Material Adverse Effect.

    (bb) Neither the Company nor any of its subsidiaries owns any "margin
securities" as that term is defined in Regulations T and U of the Board of
Governors of the Federal Reserve System (the "Federal Reserve Board"), and none
of the proceeds of the sale of the Securities will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Securities to be considered a "purpose credit" within the
meanings of Regulation T, U or X of the Federal Reserve Board.

    (cc) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person that would give rise to a
valid claim against the Company or the Initial Purchasers for a brokerage
commission, finder's fee or like payment in connection with the offering and
sale of the Securities.

    (dd) The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Securities Act.

    (ee) None of the Company, any of its affiliates or any person acting on its
or their behalf has engaged or will engage in any directed selling efforts (as
such term is defined in Regulation S under the Securities Act ("Regulation S")),
and all such persons have complied and will comply with the offering
restrictions requirement of Regulation S to the extent applicable.

    (ff) Neither the Company nor any of its affiliates has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as such term is defined in the
Securities Act), which is or will be integrated with the sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act.

    (gg) None of the Company or any of its affiliates or any other person acting
on its or their behalf has engaged, in connection with the offering of the
Securities, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act.

7

--------------------------------------------------------------------------------

    (hh) Neither the Company nor any of its affiliates has taken and will not
take, directly or indirectly, any action prohibited by Regulation M under the
Exchange Act in connection with the offering of the Securities.

    (ii) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Preliminary
Offering Memorandum or the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.

    (jj) Since the date as of which information is given in the Offering
Memorandum (exclusive of amendments or supplements after the date hereof),
except as otherwise stated therein, (i) there has been no material adverse
change or any development involving a prospective material adverse change in the
condition (financial or otherwise), results of operations or business of the
Company and its subsidiaries, taken as a whole, whether or not arising in the
ordinary course of business, (ii) none of the Company or any of its subsidiaries
has incurred any material liability or obligation, direct or contingent, other
than in the ordinary course of business, (iii) none of the Company or any of its
subsidiaries has entered into any material transaction other than in the
ordinary course of business and (iv) there has not been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries, or
any dividend or distribution of any kind declared, paid or made by the Company
or any of its subsidiaries on any class of its capital stock, or any redemption
in respect thereof.

    2.  Purchase and Resale of the Securities.  (a) On the basis of the
representations, warranties and agreements contained herein, and subject to the
terms and conditions set forth herein, the Company agrees to issue and sell to
each of the Initial Purchasers, severally and not jointly, and each of the
Initial Purchasers, severally and not jointly, agrees to purchase from the
Company, the principal amount of Securities set forth opposite the name of such
Initial Purchaser on Schedule 1 hereto at a purchase price equal to 98.769% of
the principal amount thereof. The Company shall not be obligated to deliver any
of the Securities except upon payment for all of the Securities to be purchased
as provided herein.

    (b) Each of the Initial Purchasers represents and warrants (as to itself
only) that it is a qualified institutional buyer ("Qualified Institutional
Buyer") as defined in Rule 144A under the Securities Act ("Rule 144A"). The
Initial Purchasers have advised the Company that they propose to offer the
Securities for resale upon the terms and subject to the conditions set forth
herein and in the Offering Memorandum. Each Initial Purchaser, severally and not
jointly, represents and warrants to, and agrees with the Company, that (i) it is
purchasing the Securities pursuant to a private sale exempt from registration
under the Securities Act, (ii) it has not solicited offers for, or offered or
sold, and will not solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D under the Securities Act ("Regulation D") or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act and (iii) it has solicited and will solicit offers for the
Securities only from, and has offered or sold and will offer, sell or deliver
the Securities, as part of their initial offering, only (A) within the United
States to persons whom it reasonably believes to be Qualified Institutional
Buyers, or if any such person is buying for one or more institutional accounts
for which such person is acting as fiduciary or agent, only when such person has
represented to it that each such account is a Qualified Institutional Buyer to
whom notice has been given that such sale or delivery is being made in reliance
on Rule 144A and, in each case, in transactions in accordance with Rule 144A and
(B) outside the United States to persons other than U.S. persons in reliance on
Regulation S under the Securities Act ("Regulation S").

8

--------------------------------------------------------------------------------

    (c) In connection with the offer and sale of Securities in reliance on
Regulation S, each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

     (i) it has complied with and will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributed the Preliminary Offering
Memorandum or the Offering Memorandum;

    (ii) the Securities have not been registered under the Securities Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an exemption from, or in
transactions not subject to, the registration requirements of the Securities
Act;

    (iii) such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of its distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act;

    (iv) none of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts (as such term is defined in Regulation S) with respect to the
Securities, and all such persons have complied and will comply with the offering
restrictions requirement of Regulation S;

    (v) at or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, it will have sent to each distributor, dealer or other
person receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered or sold within the United States or to, or for the account or benefit of
U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S."; and

    (vi) it has not and will not enter into any contractual arrangement with any
distributor with respect to the distribution of the Securities, except with its
affiliates or with the prior written consent of the Company.

Terms used in this Section 2(c) have the meanings given to them by Regulation S.

    (d) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that (i) it has not offered or sold and prior to the date six months
after the Closing Date will not offer or sell any Securities to persons in the
United Kingdom except to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995; (ii) it
has complied and will comply with all applicable provisions of the Financial
Services Act 1986 and the Public Offers of Securities Regulations 1995 with
respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom; and (iii) it has only issued or passed
on and will only issue or pass on in the United Kingdom any document received by
it in connection with the issue of the Securities to a person who is of a kind
described in Article 11(3) of the Financial Services Act 1986 (Investment

9

--------------------------------------------------------------------------------

Advertisements) (Exemptions) Order 1996 or is a person to whom such document may
otherwise lawfully be issued or passed on.

    (e) Each Initial Purchaser, severally and not jointly, agrees that, prior to
or simultaneously with the confirmation of sale by such Initial Purchaser to any
purchaser of any of the Securities purchased by such Initial Purchaser from the
Company pursuant hereto, such Initial Purchaser shall furnish to that purchaser
a copy of the Offering Memorandum (and any amendment or supplement thereto that
the Company shall have furnished to such Initial Purchaser prior to the date of
such confirmation of sale where required by applicable law). In addition to the
foregoing, each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Section 5(d) and (e), counsel for the Company and for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers and their compliance with their agreements contained
in this Section 2, and each Initial Purchaser hereby consents to such reliance.

    (f)  The Company acknowledges and agrees that the Initial Purchasers may
sell Securities to any affiliate of an Initial Purchaser and that any such
affiliate may sell Securities purchased by it to an Initial Purchaser.

    (g) The Initial Purchasers agree to notify the Company of the completion of
the initial distribution of the Securities.

    3.  Delivery of and Payment for the Securities.  (a) Delivery of and payment
for the Securities shall be made at the offices of Simpson Thacher & Bartlett,
New York, New York, or at such other place as shall be agreed upon by the
Initial Purchasers and the Company, at 10:00 A.M., New York City time, on
April 12, 2001, or at such other time or date, not later than seven full
business days thereafter, as shall be agreed upon by the Initial Purchasers and
the Company (such date and time of payment and delivery being referred to herein
as the "Closing Date").

    (b) On the Closing Date, payment of the purchase price for the Securities
shall be made to the Company by wire or book-entry transfer of same-day funds to
such account or accounts as the Company shall specify prior to the Closing Date
or by such other means as the parties hereto shall agree prior to the Closing
Date against delivery to the Initial Purchasers of the certificates evidencing
the Securities. Time shall be of the essence, and delivery at the time and place
specified pursuant to this Agreement is a further condition of the obligations
of the Initial Purchasers hereunder. Upon delivery, the Securities shall be in
global form, registered in such names and in such denominations as JPMorgan on
behalf of the Initial Purchasers shall have requested in writing not less than
two full business days prior to the Closing Date. The Company agrees to make one
or more global certificates evidencing the Securities available for inspection
by JPMorgan on behalf of the Initial Purchasers in New York, New York at least
24 hours prior to the Closing Date.

    4.  Further Agreements of the Company.  The Company agrees with each of the
several Initial Purchasers:

    (a) to advise the Initial Purchasers promptly and, if requested, confirm
such advice in writing, of the happening of any event which makes any statement
of a material fact made in the Offering Memorandum untrue or which requires the
making of any additions to or changes in the Offering Memorandum (as amended or
supplemented from time to time) in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; to advise
the Initial Purchasers promptly of any order preventing or suspending the use of
the Preliminary Offering Memorandum or the Offering Memorandum, of any
suspension of the qualification of the Securities for offering or sale in any
jurisdiction and of the initiation or threatening of any proceeding for any such
purpose; and to use its reasonable best efforts to prevent the issuance of

10

--------------------------------------------------------------------------------

any such order preventing or suspending the use of the Preliminary Offering
Memorandum or the Offering Memorandum or suspending any such qualification and,
if any such suspension is issued, to obtain the lifting thereof at the earliest
possible time;

    (b) at any time prior to being advised by the Initial Purchasers of the
completion of the initial distribution of the Securities, to furnish promptly to
each of the Initial Purchasers and counsel for the Initial Purchasers, without
charge, as many copies of the Preliminary Offering Memorandum and the Offering
Memorandum (and any amendments or supplements thereto) as may be reasonably
requested;

    (c) prior to making any amendment or supplement to the Offering Memorandum,
to furnish a copy thereof to each of the Initial Purchasers and counsel for the
Initial Purchasers and not to effect any such amendment or supplement to which
the Initial Purchasers shall reasonably object by notice to the Company after a
reasonable period to review;

    (d) if, at any time prior to completion of the resale of the Securities by
the Initial Purchasers, any event shall occur or condition exist as a result of
which it is necessary, in the opinion of counsel for the Initial Purchasers or
counsel for the Company, to amend or supplement the Offering Memorandum in order
that the Offering Memorandum will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing at the time it is delivered
to a purchaser, not misleading, or if it is necessary to amend or supplement the
Offering Memorandum to comply with applicable law, to promptly prepare such
amendment or supplement as may be necessary to correct such untrue statement or
omission or so that the Offering Memorandum, as so amended or supplemented, will
comply with applicable law;

    (e) for so long as the Securities are outstanding and are "restricted
securities" within the meaning of Rule 144(a)(3) under the Securities Act, to
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
and in compliance with Section 13 or 15(d) of the Exchange Act (the foregoing
agreement being for the benefit of the holders from time to time of the
Securities and prospective purchasers of the Securities designated by such
holders);

    (f)  for so long as the Securities are outstanding, to furnish to the
Initial Purchasers copies of any annual reports, quarterly reports and current
reports filed by the Company with the Commission on Forms 10-K, 10-Q and 8-K, or
such other similar forms as may be designated by the Commission, and such other
documents, reports and information as shall be furnished by the Company to the
Trustee or to the holders of the Securities pursuant to the Indenture or the
Exchange Act or any rule or regulation of the Commission thereunder;

    (g) to promptly take from time to time such actions as the Initial
Purchasers may reasonably request to qualify the Securities for offering and
sale under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may designate and to continue such qualifications in effect for so
long as required for the resale of the Securities; and to arrange for the
determination of the eligibility for investment of the Securities under the laws
of such jurisdictions as the Initial Purchasers may reasonably request; provided
that the Company and its subsidiaries shall not be obligated to qualify as
foreign corporations or limited liability companies in any jurisdiction in which
they are not so qualified or to file a general consent to service of process or
to subject themselves to taxation in respect of doing business in any
jurisdiction;

    (h) to assist the Initial Purchasers in arranging for the Securities to be
eligible for clearance and settlement through The Depositary Trust Company
("DTC");

11

--------------------------------------------------------------------------------

    (i)  not to, and to cause its affiliates not to, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any "security" (as
such term is defined in the Securities Act) which could be integrated with the
sale of the Securities in a manner which would require registration of the
Securities under the Securities Act;

    (j)  except following the effectiveness of the Exchange Offer Registration
Statement or the Shelf Registration Statement, as the case may be, not to, and
to cause its affiliates not to, and not to authorize or knowingly permit any
person acting on their behalf to, solicit any offer to buy or offer to sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act; and not to offer,
sell, contract to sell or otherwise dispose of, directly or indirectly, any
securities under circumstances where such offer, sale, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act to
cease to be applicable to the offering and sale of the Securities as
contemplated by this Agreement and the Offering Memorandum;

    (k) for a period of 90 days from the date of the Offering Memorandum, not to
offer for sale, sell, contract to sell or otherwise dispose of, directly or
indirectly, or file a registration statement for, or announce any offer, sale,
contract for sale of or other disposition of any debt securities issued or
guaranteed by the Company or any of its subsidiaries (other than the Securities)
without the prior written consent of the Initial Purchasers;

    (l)  during the period from the Closing Date until two years after the
Closing Date, without the prior written consent of the Initial Purchasers, not
to, and not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been reacquired by
them, except for Securities purchased by the Company or any of its affiliates
and resold in a transaction registered under the Securities Act;

    (m) in connection with the offering of the Securities, until JPMorgan on
behalf of the Initial Purchasers shall have notified the Company of the
completion of the resale of the Securities, not to, and to cause its affiliated
purchasers (as defined in Regulation M under the Exchange Act) not to, either
alone or with one or more other persons, bid for or purchase, for any account in
which it or any of its affiliated purchasers has a beneficial interest, any
Securities, or attempt to induce any person to purchase any Securities; and not
to, and to cause its affiliated purchasers not to, make bids or purchase for the
purpose of creating actual, or apparent active trading in or of raising the
price of the Securities;

    (n) to furnish to each of the Initial Purchasers on the date hereof a copy
of the independent accountants' report included in the Offering Memorandum
signed by the accountants rendering such report;

    (o) to do and perform all things required to be done and performed by it
under this Agreement that are within its control prior to or after the Closing
Date, and to use its reasonable best efforts to satisfy all conditions precedent
on its part to the delivery of the Securities;

    (p) not to take any action prior to the execution and delivery of the
Indenture which, if taken after such execution and delivery, would have violated
any of the covenants contained in the Indenture;

    (q) prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition (financial or otherwise), or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Initial Purchasers are notified), without the prior
written consent of the

12

--------------------------------------------------------------------------------

Initial Purchasers, unless in the judgment of the Company and its counsel, and
after notification to the Initial Purchasers, such press release or
communication is required by law;

    (r) not to engage, and to cause its affiliates or any person acting on its
behalf not to engage, in any directed selling efforts (as that term is defined
in Regulation S) with respect to the Securities, and to comply, and to cause its
affiliates or any person acting on its behalf to comply, with the offering
restriction requirements of Regulation S; and

    (s) to apply the net proceeds from the sale of the Securities as set forth
in the Offering Memorandum under the heading "Use of Proceeds".

    5.  Conditions of Initial Purchasers' Obligations.  The respective
obligations of the several Initial Purchasers hereunder are subject to the
accuracy, on and as of the date hereof and the Closing Date, of the
representations and warranties of the Company contained herein, to the accuracy
of the statements of the Company and its officers made in any certificates
delivered pursuant hereto, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

    (a) The Offering Memorandum (and any amendments or supplements thereto)
shall have been printed and copies distributed to the Initial Purchasers as
promptly as is reasonably practicable on or following the date of this Agreement
or at such other date and time as to which the Initial Purchasers may agree; and
no stop order suspending the sale of the Securities in any jurisdiction shall
have been issued and no proceedings for the purpose shall have been commenced or
shall be pending or threatened.

    (b) None of the Initial Purchasers shall have discovered and disclosed to
the Company on or prior to the Closing Date that the Offering Memorandum or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Initial Purchasers, is material or omits to state
any fact which, in the opinion of such counsel is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

    (c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Transaction Documents and the
Offering Memorandum, and all other legal matters relating to the Transaction
Documents and the transactions contemplated thereby, shall be reasonably
satisfactory in all material respects to the Initial Purchasers, and the Company
shall have furnished to the Initial Purchasers all documents and information
that they or their counsel may reasonably request to enable them to pass upon
such matters.

    (d) Skadden, Arps, Slate, Meagher & Flom (Illinois) shall have furnished to
the Initial Purchasers their written opinion, as counsel to the Company, and
Michael E. Jansen, Esq., as Assistant General Counsel for the Company, shall
have furnished to the Initial Purchasers his written opinion, in each case
addressed to the Initial Purchasers and dated the Closing Date, in the forms
previously delivered to the Initial Purchasers, subject in each case to
customary assumptions and exceptions.

    (e) The Initial Purchasers shall have received from Simpson Thacher &
Bartlett, counsel for the Initial Purchasers, such opinion or opinions, dated
the Closing Date, with respect to such matters as the Initial Purchasers may
reasonably require, and the Company shall have furnished to such counsel such
documents and information as they reasonably request for the purpose of enabling
them to pass upon such matters.

    (f)  The Company shall have furnished to the Initial Purchasers a letter
(the "Initial Letter") of Deloitte & Touche LLP, addressed to the Initial
Purchasers and dated the date hereof, in the form previously delivered to the
Initial Purchasers.

13

--------------------------------------------------------------------------------



    (g) The Company shall have furnished to the Initial Purchasers a letter (the
"Bring-Down Letter") of Deloitte & Touche LLP, addressed to the Initial
Purchasers and dated the Closing Date (A) confirming that they are independent
public accountants with respect to the Company and its subsidiaries within the
meaning of Rule 101 of the Code of Professional Conduct of the AICPA and its
interpretations and rulings thereunder, (B) stating, as of the date of the
Bring-Down Letter (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the Offering Memorandum, as of a date not more than three business days prior
to the date of the Bring-Down Letter), that the conclusions and findings of such
accountants with respect to the financial information and other matters covered
by the Initial Letter are accurate and (C) confirming in all material respects
the conclusions and findings set forth in the Initial Letter.

    (h) The Company shall have furnished to the Initial Purchasers a
certificate, dated the Closing Date, of its chief financial officer and another
authorized officer stating that (A) such officers have carefully examined the
Offering Memorandum, (B) in their opinion, the Offering Memorandum, as of its
date, did not include any untrue statement of a material fact and did not omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and since the date of the Offering Memorandum, no
event has occurred which should have been set forth in a supplement or amendment
to the Offering Memorandum so that the Offering Memorandum (as so amended or
supplemented) would not include any untrue statement of a material fact and
would not omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (C) as of the
Closing Date, the representations and warranties of the Company in this
Agreement are true and correct in all material respects, the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder on or prior to the Closing Date, and subsequent
to the date of the most recent financial statements contained in the Offering
Memorandum (exclusive of amendments or supplements after the date hereof), there
has been no material adverse change in the financial position or results of
operation of the Company or any of its subsidiaries, or any change, or any
development including a prospective change, in or affecting the condition
(financial or otherwise), results of operations or business of the Company and
its subsidiaries taken as a whole, except as set forth in the Offering
Memorandum (exclusive of amendments or supplements after the date hereof).

    (i)  The Initial Purchasers shall have received a counterpart of the
Registration Rights Agreement which shall have been executed and delivered by a
duly authorized officer of the Company.

    (j)  The Indenture shall have been duly executed and delivered by the
Company and the Trustee, and the Securities shall have been duly executed and
delivered by the Company and duly authenticated by the Trustee.

    (k) If any event shall have occurred that requires the preparation of an
amendment or supplement to the Offering Memorandum under Section 4(d), such
amendment or supplement shall have been prepared, the Initial Purchasers shall
have been given a reasonable opportunity to comment thereon, and copies thereof
shall have been delivered to the Initial Purchasers reasonably in advance of the
Closing Date.

    (l)  There shall not have occurred any invalidation of Rule 144A under the
Securities Act by any court or any withdrawal or proposed withdrawal of any rule
or regulation under the Securities Act or the Exchange Act by the Commission or
any amendment or proposed amendment thereof by the Commission which in the
reasonable judgment of the Initial Purchasers would materially

14

--------------------------------------------------------------------------------

impair the ability of the Initial Purchasers to purchase, hold or effect resales
of the Securities contemplated hereby.

    (m) Subsequent to the execution and delivery of this Agreement or, if
earlier, the dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto), there shall not have been
any change in the capital stock or long-term debt or any change, or any
development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations or business of the Company and
its subsidiaries taken as a whole, the effect of which, in any such case
described above, is, in the reasonable judgment of the Initial Purchasers, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement and the Offering Memorandum (exclusive of any
amendment or supplement thereto).

    (n) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities; and no injunction, restraining order or order of any other nature by
any federal or state court of competent jurisdiction shall have been issued as
of the Closing Date which would prevent the issuance or sale of the Securities.

    (o) Subsequent to the execution and delivery of this Agreement no
downgrading shall have occurred in the rating accorded the Securities or any of
the Company's other debt securities or preferred stock by a "nationally
recognized statistical rating organization", as such term is defined by the
Commission for purposes of Rule 436(g)(2) of the rules and regulations of the
Commission under the Securities Act and no such organization shall have publicly
announced that it has under surveillance or review (other than an announcement
with positive implications of a possible upgrading), its rating of the
Securities or any of the Company's other debt securities or preferred stock.

    (p) Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, the American Stock Exchange or the NASDAQ National
Market shall have been suspended or limited, or minimum prices shall have been
established on any such exchange or market by the Commission, by any such
exchange or by any other regulatory body or governmental authority having
jurisdiction, or trading in any securities of the Company on any exchange or in
the NASDAQ National Market shall have been suspended or (ii) any moratorium on
commercial banking activities shall have been declared by federal or New York
state authorities or (iii) an outbreak or escalation of hostilities or a
declaration by the United States of a national emergency or war or (iv) a
material adverse change in general economic, political or financial conditions
(or the effect of international conditions on the financial markets in the
United States shall be such) the effect of which, in the case of this
clause (iv), is, in the reasonable judgment of the Initial Purchasers, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or the delivery of the Securities on the terms and in the manner
contemplated by this Agreement and in the Offering Memorandum (exclusive of any
amendment or supplement thereto).

    All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
in all material respects to Simpson Thacher & Bartlett.

    6.  Termination.  The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers, in their absolute discretion, by notice
given to and received by the Company prior to delivery of and payment for the
Securities if, prior to that time, any of the events described in Section 5(l),
(m), (n), (o) or (p) shall have occurred and be continuing.

15

--------------------------------------------------------------------------------

    7.  Defaulting Initial Purchasers.  (a) If, on the Closing Date, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the non-defaulting Initial Purchasers may make arrangements for the purchase of
the Securities which such defaulting Initial Purchaser agreed but failed to
purchase by other persons satisfactory to the Company and the non-defaulting
Initial Purchasers, but if no such arrangements are made within 36 hours after
such default, this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchasers or the Company, except that the Company
will continue to be liable for the payment of expenses to the extent set forth
in Sections 8 and 12 and except that the provisions of Sections 9 and 10 shall
not terminate and shall remain in effect. As used in this Agreement, the term
"Initial Purchasers" includes, for all purposes of this Agreement unless the
context otherwise requires, any party not listed in Schedule 1 hereto that,
pursuant to this Section 7, purchases Securities which a defaulting Initial
Purchaser agreed but failed to purchase.

    (b) Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company or any non-defaulting Initial Purchaser
for damages caused by its default. If other persons are obligated or agree to
purchase the Securities of a defaulting Initial Purchaser, any of the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to seven full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Offering Memorandum that effects any such changes.

    8.  Reimbursement of Initial Purchasers' Expenses.  If (a) this Agreement
shall have been terminated pursuant to Section 6 or 7, (b) the Company shall
fail to tender the Securities for delivery to the Initial Purchasers for any
reason permitted under this Agreement or (c) the Initial Purchasers shall
decline to purchase the Securities for any reason permitted under this
Agreement, the Company shall reimburse the Initial Purchasers for such
out-of-pocket expenses (including reasonable fees and disbursements of counsel)
as shall have been reasonably incurred by the Initial Purchasers in connection
with this Agreement and the proposed purchase and resale of the Securities. If
this Agreement is terminated pursuant to Section 7 by reason of the default of
one or more of the Initial Purchasers, the Company shall not be obligated to
reimburse any defaulting Initial Purchaser on account of such expenses.

    9.  Indemnification.  (a) The Company shall indemnify and hold harmless each
Initial Purchaser, its affiliates, their respective officers, directors,
employees, representatives and agents, and each person, if any, who controls any
Initial Purchaser within the meaning of the Securities Act or the Exchange Act
(collectively referred to for purposes of this Section 9(a) and Section 10 as an
Initial Purchaser), from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof (including, without limitation, any
loss, claim, damage, liability or action relating to purchases and sales of the
Securities), to which that Initial Purchaser may become subject, whether
commenced or threatened, under the Securities Act, the Exchange Act, any other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum or the Offering Memorandum
or in any amendment or supplement thereto or in any information provided by the
Company pursuant to Section 4(e) or (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and shall reimburse each Initial Purchaser
promptly upon demand for any legal or other documented out-of-pocket expenses
reasonably incurred by that Initial Purchaser in connection with investigating
or defending or preparing to defend against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the

16

--------------------------------------------------------------------------------

extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with any Initial Purchasers' Information; and provided, further, that with
respect to any such untrue statement in or omission from the Preliminary
Offering Memorandum, the indemnity agreement contained in this Section 9(a)
shall not inure to the benefit of any such Initial Purchaser to the extent that
the sale to the person asserting any such loss, claim, damage, liability or
action was an initial resale by such Initial Purchaser and any such loss, claim,
damage, liability or action of or with respect to such Initial Purchaser results
from the fact that both (A) to the extent required by applicable law, a copy of
the Offering Memorandum was not sent or given to such person at or prior to the
written confirmation of the sale of such Securities to such person and (B) the
untrue statement in or omission from the Preliminary Offering Memorandum was
corrected in the Offering Memorandum unless, in either case, such failure to
deliver the Offering Memorandum was a result of non-compliance by the Company
with Section 4(b).

    (b) Each Initial Purchaser, severally and not jointly, shall indemnify and
hold harmless the Company, its affiliates, their respective officers, directors,
employees, representatives and agents, and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act
(collectively referred to for purposes of this Section 9(b) and Section 10 as
the Company), from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Company may become
subject, whether commenced or threatened, under the Securities Act, the Exchange
Act, any other federal or state statutory law or regulation, at common law or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum or the Offering
Memorandum or in any amendment or supplement thereto or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with any Initial
Purchasers' Information, and shall reimburse the Company for any legal or other
documented out-of-pocket expenses reasonably incurred by the Company in
connection with investigating or defending or preparing to defend against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred.

    (c) Promptly after receipt by an indemnified party under this Section 9 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party pursuant to Section 9(a) or 9(b), notify the indemnifying party in writing
of the claim or the commencement of that action; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have under this Section 9 except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and, provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Section 9. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable documented out-of-pocket costs of investigation;
provided, however, that an indemnified party shall have the right to employ its
own counsel in any such action, but the fees, expenses and other

17

--------------------------------------------------------------------------------

charges of such counsel for the indemnified party will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based upon advice of counsel to the indemnified
party) that there may be legal defenses available to it or other indemnified
parties that are different from or in addition to those available to the
indemnifying party, (3) a conflict or potential conflict exists (based upon
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, in each of which cases the reasonable documented out-of-pocket fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm of attorneys (in addition to any
local counsel) at any one time for all such indemnified party or parties. Each
indemnified party, as a condition of the indemnity agreements contained in
Sections 9(a) and 9(b), shall use all reasonable efforts to cooperate with the
indemnifying party in the defense of any such action or claim. No indemnifying
party shall be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with its written consent or if there be a final judgment for the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. No indemnifying party shall, without the
prior written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or reasonably could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

    The obligations of the Company and the Initial Purchasers in this Section 9
and in Section 10 are in addition to any other liability that the Company or the
Initial Purchasers, as the case may be, may otherwise have, including in respect
of any breaches of representations, warranties and agreements made herein by any
such party.

    10.  Contribution.  If the indemnification provided for in Section 9 is
unavailable or insufficient to hold harmless an indemnified party under
Section 9(a) or 9(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Initial Purchasers on the other with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Securities purchased under this Agreement (before deducting expenses)
received by or on behalf of the Company, on the one hand, and the total
discounts and commissions received by the Initial Purchasers with respect to the
Securities purchased under this Agreement, on the other, bear to the total gross
proceeds from the sale of the Securities under this Agreement. The relative
fault shall be determined

18

--------------------------------------------------------------------------------

by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to the Company or information supplied by the Company on
the one hand or to any Initial Purchasers' Information on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omissions. The
Company and the Initial Purchasers agree that it would not be just and equitable
if contributions pursuant to this Section 10 were to be determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 10 shall be deemed
to include, for purposes of this Section 10, any documented out-of-pocket legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending or preparing to defend any such action or claim.
Notwithstanding the provisions of this Section 10, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
Securities purchased by it under this Agreement exceeds the amount of any
damages which such Initial Purchaser has otherwise paid or become liable to pay
by reason of any untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers' obligations to contribute as provided in this Section 10 are several
in proportion to their respective purchase obligations and not joint.

    11.  Persons Entitled to Benefit of Agreement.  This Agreement shall inure
to the benefit of and be binding upon the Initial Purchasers, the Company and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except as provided in Sections 9
and 10 with respect to affiliates, officers, directors, employees,
representatives, agents and controlling persons of the Company and the Initial
Purchasers and in Section 4(e) with respect to holders and prospective
purchasers of the Securities. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 11, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

    12.  Expenses.  The Company agrees with the Initial Purchasers to pay
(a) the costs incident to the authorization, issuance, sale, preparation and
delivery of the Securities to the Initial Purchasers and any taxes payable in
that connection; (b) the costs incident to the preparation, printing and
distribution of the Preliminary Offering Memorandum, the Offering Memorandum and
any amendments or supplements thereto; (c) the costs of reproducing and
distributing each of the Transaction Documents; (d) the costs incident to the
preparation, printing and delivery of the certificates evidencing the
Securities, including stamp duties and transfer taxes, if any, payable upon
issuance of the Securities; (e) the fees and expenses of the Company's counsel
and independent accountants; (f) the fees and expenses of qualifying the
Securities under the securities laws of the several jurisdictions as provided in
Section 4(g) and of preparing, printing and distributing Blue Sky Memoranda
(including related fees and expenses of counsel for the Initial Purchasers);
(g) any fees charged by rating agencies for rating the Securities; (h) the fees
and expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (i) all expenses and application fees
incurred in connection with the approval of the Securities for book-entry
transfer by DTC; and (j) all other costs and expenses incident to the
performance of the obligations of the Company under this Agreement which are not
otherwise specifically provided for in this Section 12; provided, however, that
except as provided in this Section 12 and Section 8, the Initial Purchasers
shall pay their own costs and expenses.

    13.  Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on

19

--------------------------------------------------------------------------------

behalf of the Company or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination or cancellation of this Agreement or any investigation made
by or on behalf of any of them or any of their respective affiliates, officers,
directors, employees, representatives, agents or controlling persons.

    14.  Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:

    (a) if to the Initial Purchasers, shall be delivered or sent by mail or
telecopy transmission to JPMorgan, a division of Chase Securities Inc., 270 Park
Avenue, New York, New York 10017, Attention: Legal Department (telecopier no.:
(212) 270-7487); or

    (b) if to the Company, shall be delivered or sent by mail or telecopy
transmission to the address of the Company set forth in the Offering Memorandum,
Attention: Curtis Westen, Esq. (telecopier no.: (818) 676-7503);

provided that any notice to an Initial Purchaser pursuant to Section 9(c) shall
also be delivered or sent by mail to such Initial Purchaser at its address set
forth on the signature page hereof. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof. The Company shall
be entitled to act and rely upon any request, consent, notice or agreement given
or made on behalf of the Initial Purchasers by JPMorgan.

    15.  Definition of Terms.  For purposes of this Agreement, (a) the term
"business day" means any day on which the New York Stock Exchange, Inc. is open
for trading, (b) the term "subsidiary" has the meaning set forth in Rule 405
under the Securities Act and (c) except where otherwise expressly provided, the
term "affiliate" has the meaning set forth in Rule 405 under the Securities Act.

    16.  Initial Purchasers' Information.  The parties hereto acknowledge and
agree that, for all purposes of this Agreement, the Initial Purchasers'
Information consists solely of the following information in the Preliminary
Offering Memorandum and the Offering Memorandum: (i) the first paragraph on the
front cover page concerning the terms of the offering by the Initial Purchasers;
and (ii) the statements concerning the Initial Purchasers contained in the
third, fifth, tenth, eleventh, twelfth and thirteenth paragraphs under the
heading "Plan of Distribution".

    17.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

    18.  Counterparts.  This Agreement may be executed in one or more
counterparts (which may include counterparts delivered by telecopier) and, if
executed in more than one counterpart, the executed agreement, counterparts
shall each be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.

    19.  Amendments.  No amendment or waiver of any provision of this Agreement,
nor any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

    20.  Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

20

--------------------------------------------------------------------------------

    If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement between the Company and the several Initial
Purchasers in accordance with its terms.

    Very truly yours,
 
 
HEALTH NET, INC.
 
 
By
 
/s/ STEVEN P. ERWIN   

--------------------------------------------------------------------------------

        Name:   Steven P. Erwin         Title:   Executive Vice President and
Chief Financial Officer


Accepted:
CHASE SECURITIES INC.
BANC OF AMERICA SECURITIES LLC
FLEET SECURITIES, INC.
MIZUHO INTERNATIONAL PLC
SALOMON SMITH BARNEY INC.
SCOTIA CAPITAL (USA) INC.

By   /s/ JOSE C. PADILLA   

--------------------------------------------------------------------------------

        Authorized Signatory
   

Address for notices pursuant to Section 9(c):
1 Chase Manhattan Plaza, 26th floor
New York, New York 10081
Attention: Legal Department

--------------------------------------------------------------------------------

ANNEX A

    [Form of Exchange and Registration Rights Agreement]

--------------------------------------------------------------------------------
